DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6-11, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1, 6-11, and 15-19.
Regarding claim 1, the prior art cited teaches features similar to those recited in claim 1. However the prior art cited fails to disclose, in particular, a gear member having a cam lobe configured for abutment with the actuator lever and a release lever engaging the actuator lever and biasing the actuator lever into engagement with the cam lobe. The examiner can find no motivation to modify the device(s) disclosed by the references of record to further include a release lever engaging the actuator lever and biasing the actuator lever into engagement with the cam lobe without destroying the intended structure and operation of the disclosed device(s) and/or without use of impermissible hindsight.  
In regards to claims 6-9, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.
Regarding claim 10, the prior art cited teaches features similar to those recited in claim 10, however the prior art cited fails to disclose, in particular, that the backup actuation lever extends coaxially along a rotational axis of the gear member. Akizuki et al. (US Pub. 2009/0236863) teaches the rotational axis of the backup actuation lever is arranged offset from the rotational axis of the gear member ([0062]) and fails to disclose the backup actuation lever extends coaxially along a rotational axis 
Regarding claim 11, the prior art cited teaches features similar to those recited in claim 11. However, the prior art cited fails to disclose, in particular, the actuator lever pivots in the second actuator lever direction, in response to rotation of the gear member in the first gear member direction, to move the pawl from the ratchet releasing position to the ratchet holding position. The examiner can find no motivation to modify the disclosed device(s) such that the actuator lever pivots in the second actuator lever direction in response to rotation of the gear member in the first gear member direction without destroying the intended structure and operation of the disclosed device(s) and/or without use of impermissible hindsight. 
In regards to claims 15-17, the prior art fails to disclose each and every limitation of claim 11 from which the claims depend.
Regarding claim 18, the prior art cited teaches features similar to those recited in claim 18. However, the prior art cited fails to disclose, in particular, that the backup actuation lever extends coaxially along a rotational axis of the gear member. Akizuki et al. (US Pub. 2009/0236863) teaches the rotational axis of the backup actuation lever is arranged offset from the rotational axis of the gear member ([0062]) and fails to disclose the backup actuation lever extends coaxially along a rotational axis of the gear member. Nelsen et al. (US Pub. 2002/0096889) teaches a backup actuation lever extending coaxially along a rotational axis of the gear member to manually rotate the wheel ([0019]). However, examiner can find no motivation to modify the backup actuation lever disclosed by the prior art to be 
In regards to claim 19, the prior art fails to disclose each and every limitation of claim 18 from which the claim depends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The amendment filed 15 September 2021 has been entered. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 15 June 2021. The objections to the claims have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-4, 8-9, 11-13, 15-17, and 20 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cetnar (US 6764113) Arabia, Jr. et al. (US 6007118), Warmke et al. (US Pub. 2005/0082842), and Strole et al. (US 11072949) disclose powered latches having a manual release feature relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675